Title: To Thomas Jefferson from James Mease, 8 September 1825
From: Mease, James
To: Jefferson, Thomas


My Dear Sir
Philadelphia
Sept 8. 1825.
I am aware of the delicate state of your health, and of the fatigue imposed upon you, by Correspondence, and I should Certainly not add to it, for any private Concern of my own. The nature of my present application, will I hope plead my apology, for the trouble I may put you to.—As I view every circumstance connected with the glorious instrument composed by you, which told the world we were determined to be free, as highly interesting and important, I take the liberty to ask of you, in which house, and in which room of the house, you composed it. If a private house, the name of the person who kept it at the time, would be Acceptable. If “the patriotism” of a Common traveller “would gain force upon the plain of Marathon,” that of a native American, the son of a man who fought for the glorious prize his children, & our Country enjoy, would recieve additional excitement by the Knowledge of the fact I sollicit. when with a few of the Descendants of the soldiers of 1776, he will hereafter celebrate the anniversary of our National birth day in the Room, whence the eloquent defence of the measure taken by our rulers, and appeal to the world, issued.—It is also my intention, if enabled to do so, to Record the fact on the Minutes of the historical Committee of the Amer: Philos: Society—I heard a few days since with very sincere pleasure, the Statement you Communicated to Mr Short, Respecting the University of Virginia. I enter sincerely into your feeling produced by the flourishing State of the institution, and hope that you may live many more years to enjoy them.Accept assurances of my high EsteemJames Mease